UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7527



DARNELL JONES,

                                            Petitioner - Appellant,

          versus

THOMAS LAWSON; HAROLD A. BLACK; WARDEN OF THE
AUGUSTA CORRECTIONAL CENTER,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1025-R)


Submitted:   December 19, 1995            Decided:   January 5, 1996


Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Darnell Jones, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Jones v. Lawson, No. CA-95-1025-R (W.D. Va. Sept. 19, 1995).* We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       We gather from Appellant's notice of appeal and informal
brief to this court that he believes that those documents have
begun the exhaustion process. In order to satisfy the exhaustion
requirement of 28 U.S.C. § 2254(b), (c), Appellant must initiate a
separate proceeding in state court.

                                2